FINDINGS OF FACT AND CONCLUSIONS OF LAW
POOS, Chief Judge.
This is an action for the refund of federal income taxes for the years 1961 and 1962 assessed against and paid by the plaintiffs Allen W. and Lois J. Ahrens.
This action was tried to the Court on December 8, 1966. The Court heard the evidence and arguments of counsel.
Findings of Fact
The Court makes the following findings of fact:
1-12. The Court incorporates in its findings of fact the uncontroverted facts set forth in paragraphs 1 through 9 and 11 through 13, respectively, of the stipulation of the parties filed with the Court on July 25, 1966, which are set forth in Appendix A hereof.
13. In the years 1961 and 1962, Mr. Ahrens, as Assistant Tax Agent of Central Illinois Public Service Company, Springfield, Illinois, was required as part of his duties to travel away from Springfield, Illinois, to the county seats of various counties in which his employer had property in order to meet with the county assessors and boards of review. He also was required as part of his duties to attend workshops for assessors, members of boards of review and tax representatives sponsored by the Illinois Department of Revenue and by an association of Illinois Assessing Officials and to attend meetings of the Illinois Tax Representatives Association to which he belonged at the direction of his employer. With two exceptions, these workshops and association meetings involved travel away from Springfield, Illinois. On these trips, Mr. Ahrens left his home in the morning and returned to his home at night at hours which varied with and depended upon the distance to be traveled and the times of his first and last appointments of the day.
14. Mr. Ahrens made all of these trips and attended the two meetings in Springfield, Illinois, as part of nis employment and at the direction of his employer, according to the schedule arranged by his employer and for the business of his employer.
15. These trips away from Springfield were in some instances overnight trips and in other instances one-day trips, depending on the instructions of his employer. The one-day trips ranged in round-trip mileage from 70 miles to 220 miles.
16. Mr. Ahrens was required by his employer to make himself available for lunch with officials of the counties to which he traveled and he was required by his employer to eat lunch with the tax representatives and officials attending the workshops and tax association meetings which he attended.
17. Mr. Ahrens was reimbursed by his employer for all meal expenses which he incurred while on these trips away from Springfield, Illinois, and while attending the two meetings in Springfield, Illinois.
*52018. The District Director included in plaintiffs’ income for each of the years 1961 and 1962 the amount of such reimbursements received by Mr. Ahrens in each of such years for the meal expenses incurred by him while on these trips away from Springfield, Illinois, when the trips were for one day and while attending the two meetings in Springfield, Illinois, and did not allow plaintiffs a deduction for such meal expenses.
19. The District Director allowed plaintiffs to deduct in each of the years 1961 and 1962 from the reimbursements received therefor the amount of all meal expenses incurred by Mr. Ahrens in each of such years while on these trips away from Springfield, Illinois, when the trips were for overnight.
20. The meal expenses incurred by Mr. Ahrens while attending the two meetings in Springfield, Illinois, were pro rata assessments, and the evidence does not establish the amount by which such assessments exceeded the meal expense of Mr. Ahrens at such meetings or by which they exceeded the amounts ordinarily incurred by Mr. Ahrens for lunch when in Springfield, Illinois.
Conclusions of Law
The Court concludes as a matter of law:
1. The Court has jurisdiction pursuant to section 1346 (a) (1), Title 28, United States Code.
2. The meal expenses incurred by Mr. Ahrens in the years 1961 and 1962 on the trips away from Springfield, Illinois, for one day to meet with county assessors and boards of review, to attend workshops for assessors, members of boards of review and tax representatives and to attend meetings of the Illinois Tax Representatives Association constitute ordinary and necessary business expenses paid and incurred while traveling away from home in the pursuit of a trade or business within the meaning of section 162(a) (2) of the Internal Revenue Code of 1954.
3. The District Director erred in construing section 162(a) (2) of the Internal Revenue Code of 1954 as applying only to overnight trips and in not allowing plaintiffs to deduct, pursuant to said provision, the meal expenses incurred by Mr. Ahrens on the aforesaid trips away from Springfield, Illinois, when the trips were for one day.
4. The plaintiffs are not entitled to deduct the meal expenses incurred by Mr. Ahrens while attending the two meetings in Springfield, Illinois, or to exclude the reimbursement received therefor.
5. The plaintiffs are entitled to a refund of the taxes assessed computed in accordance with paragraphs 2, 3 and 4 of these conclusions of law.
Judgment will be entered in accordance with the foregoing findings of fact and conclusions of law.
APPENDIX A
1. This is an action arising under the Internal Revenue laws of the United States for the recovery of internal revenue taxes for the taxable years ended December 31, 1961, and December 31, 1962.
2. Plaintiffs Allen W. and Lois J. Ahrens are and were during the years 1961 and 1962 and at all times pertinent to this case husband and wife and citizens of the United States residing in Springfield, Illinois. From January 1, 1961, to September, 1961, plaintiffs Allen W. and Lois J. Ahrens resided at 17 Alberta Lane, Springfield, Illinois. From September, 1961, and during the year 1962 and at all times since and at the present time, plaintiffs resided and reside at 839 South Douglas Avenue, Springfield, Illinois.
3. Plaintiffs Allen W. and Lois J. Ahrens timely filed joint federal income tax returns with the District Director of Internal Revenue, Springfield, Illinois, for the taxable years ended December 31, 1961, and December 31, 1962, and paid therewith federal income taxes shown to be due by such returns in the amounts of $388.72 and $521.63 respectively.
4. Plaintiff Lois J. Ahrens is a party to this action solely by virtue of having *521filed joint federal income tax returns with plaintiff Allen W. Ahrens for the years 1961 and 1962.
5. On August 27, 1964, the District Director of. Internal Revenue, Springfield, Illinois, assessed against the plaintiffs additional taxes and interest as follows:
Year Tax
1961 $ 6.45
1962 5.43
$11.88
Interest Total
$ .92 $ 7.37
_.45 5.88
$1.37 $13.25
6. On September 11, 1964, plaintiffs paid to the District Director of Internal Revenue, Springfield, Illinois, on account of the assessments made on August 27, 1964, the total amount of $13.25, being tax and interest of $7.37 for the year 1961 and tax and interest of $5.88 for the year 1962.
7. On December 22, 1964, plaintiffs filed with the District Director of Internal Revenue, Springfield, Illinois, claims for refund of the amounts paid on account of the assessments made on August 27, 1964, being a claim for refund of $7.37, plus interest as allowed by law, for the year 1961 and a claim for refund of $5.88, plus interest as allowed by law, for the year 1962.
8. On March 18, 1965, the District Director of Internal Revenue, Springfield, Illinois, mailed to plaintiffs by certified mail a notice of disallowance of the claim for refund of $7.37 for the year 1961 and a notice of disallowance of the claim for refund of $5.88 for the year 1962.
9. This action is timely.
10. The taxes and interest assessed against plaintiffs on August 27, 1964, for the years 1961 and 1962 were the result of the District Director of Internal Revenue, Springfield, Illinois, increasing the income of the plaintiff Allen W. Ahrens for the years 1961 and 1962 by the following amounts spent by Mr. Ahrens for meals, at the places and on the dates set forth, and for which he was reimbursed by his employer, Central Illinois Public Service Company:



*52211. Plaintiff Allen W. Ahrens is now and was in the years 1961 and 1962 and at all times pertinent hereto an employee of Central Illinois Public Service Company and in the position of Assistant Tax Agent of that company.
12. The principal place of business of Central Illinois Public Service Company is now and was in the years 1961 and 1962 and at all times pertinent hereto located at 607 East Adams Street, Springfield, Illinois. The office and assigned place of duty of plaintiff Allen W. Ah-rens is now and was in the years 1961 and 1962 and at all pertinent times hereto located at the principal place of business of Central Illinois Public Service Company, namely, 607 East Adams Street, Springfield, Illinois.